United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 26, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-10034
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

KINTE L. JOHNSON,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:05-CR-125
                      --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Kinte L. Johnson appeals his guilty plea conviction for

possession with intent to distribute a Schedule II controlled

substance and possession of a firearm in furtherance of a drug

trafficking crime in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(A) and 18 U.S.C. § 924(c).

     Johnson argues that his guilty plea was unknowing because

his depression left him unable to grasp the consequences of his

plea and because the plea colloquy was insufficient to allow him

to make an informed decision about his plea.   Where a motion to

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-10034
                                 -2-
withdraw a guilty plea is made prior to sentencing, it may be

withdrawn if “the defendant can show a fair and just reason for

requesting the withdrawal.”    FED. R. CRIM. P. 11(d).   Given the

absence of a credible assertion of innocence, the delay in filing

the motion, the possible inconvenience and waste of judicial

resources, Johnson’s and his counsel’s responses during the plea

colloquy regarding his depression and ability to understand, and

the totality of the circumstances, the district court’s

conclusion does not represent an abuse of discretion.      See United

States v. Carr, 740 F.2d 339, 344 (5th Cir. 1984).

     Johnson also argues that the district court erred by

refusing to grant his continuance of the hearing on his motion to

withdraw his guilty plea.   Johnson has failed to show that the

denial was “arbitrary or unreasonable” and that the denial of the

continuance resulted in prejudice that is “specific and

compelling” or “serious.”     See United States v. Barnett, 197 F.3d
138, 144 (5th Cir. 1999); United States v. Hughey, 147 F.3d 423,

431 (5th Cir. 1998).   Accordingly, the district court’s denial of

the motion to continue a hearing was not an abuse of discretion.

See Barnett, 197 F.3d at 144.

     Johnson further argues that the district court erred by

rejecting the testimony of his expert witness, Dr. Kelly Rene

Goodness, a clinical and forensic psychologist, on the

sufficiency of the plea colloquy to evaluate Johnson’s guilty

plea.   Johnson’s attempt to analogize expert testimony, based
                           No. 06-10034
                                -3-
upon scientific data, relating the weaknesses in eyewitness

identifications to Goodness’s testimony, based upon her cursory

review of Johnson’s rearraignment transcript, identifying

weaknesses in the plea colloquy questioning, is without merit.

Goodness did not provide an explanation regarding any methodology

for assessing whether the plea colloquy questions would allow her

to determine if Johnson had a rational understanding at the

rearraignment.   Accordingly, the district court’s decision to

exclude Goodness’s expert testimony was not an abuse of

discretion.   See United States v. Dixon, 413 F.3d 520, 523 (5th

Cir. 2005), cert. denied, 126 S. Ct. 1139 (2006).

     Johnson also argues that the factual basis was insufficient

to support his conviction because it failed to establish that he

used the firearms in furtherance of the drug trafficking offense.

Because Johnson did not challenge the sufficiency of the factual

basis in the district court, review is for plain error only.

United States v. Marek, 238 F.3d 310, 315 (5th Cir. 2001) (en

banc).   Johnson’s argument that the Government failed to allege

or prove possession of the firearms in furtherance of a drug

trafficking crime is without merit.   See United States v.

Ceballos-Torres, 218 F.3d 409, 412-13 (5th Cir.), amended on

other grounds, 226 F.3d 651 (5th Cir. 2000).

     The stipulated facts, which Johnson confirmed were true and

accurate at the rearraignment, indicate that the eight firearms

found in Johnson’s residence were not locked in a safe away from
                           No. 06-10034
                                -4-
the drugs.   Instead, they were easily accessible in Johnson’s

residence and were possessed in Johnson’s master bedroom along

with ammunition and a substantial amount of drugs.     Johnson did

not deny that the firearms were used in furtherance of the drug

trafficking when making corrections on the Factual Resume or when

the stipulated facts were read during the rearraignment.    The

combination of the Ceballos-Torres factors reasonably supports a

finding that Johnson’s firearms furthered his possession of the

drugs by protecting his drugs against robbery.   See

Ceballos-Torres, 218 F.3d at 415.   The possession of the

firearms, therefore, was in furtherance of drug trafficking.      Id.

Because the factual basis was sufficient to support Johnson’s

guilty plea, Johnson has failed to establish plain error.     See

Ceballos-Torres, 218 F.3d at 410-15.

     AFFIRMED.